DYKMAN, J.
This action was commenced in a court of a justice of the peace, for work, labor, and services performed by the plaintiff for the defendant. The cause was there tried be: fore a jury, and the plaintiff obtained a verdict for $159. Upon appeal to the county court there was a new trial before the jury, and a verdict for $159 again. Now the defendant has appealed from the judgment to this court. All the questions involved are questions of fact, and two juries have found them substantially alike. o Jf the testimony of the plaintiff is taken for the true facts, the judgment is supported. The only persons who could furnish the facts were the plaintiff and the defendant, and the testimony of both went to the jury. It is not sufficient to justify a reversal that we would have found the facts differently. The jury is ever the absolute arbiter of the facts in cases like this, and the appellate tribunal is powerless. The judgment should be affirmed, with costs.